        Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE NEXUS 6P PRODUCTS LIABILITY                      Case No. 5:17-cv-02185-BLF
LITIGATION
                                                       SUPPLEMENTAL DECLARATION OF
                                                       ANDREW PERRY ON BEHALF OF
                                                       SETTLEMENT ADMINISTRATOR
                                                       REGARDING DISTRIBUTION OF
                                                       RESIDUAL FUNDS UNDER THE
                                                       SETTLEMENT AGREEMENT AND
                                                       PAYMENT OF ADDITIONAL
                                                       ADMINISTRATION EXPENSES
       I, Andrew Perry, hereby declare:
       1.      I am a senior project manager at Kurtzman Carson Consultants (“KCC”), a notice
and claims administration firm located at 462 South 4th Street, Louisville, KY 40202. KCC was
retained as the Settlement Administrator in this case, and as the senior project manager, I have
overseen all aspects of the administrative services provided. I submit this supplemental declaration
regarding the notice and administration services provided in In re Nexus 6P Products Liability
Litigation. I have personal knowledge of the facts stated herein, and if called as a witness, could
competently testify thereto.
       2.      I submit this supplemental declaration pursuant to the Court’s Order Denying
Without Prejudice Stipulation Regarding Distribution of Residual Settlement Fund and Payment
of Additional Administration Expenses. (ECF 235.) This declaration supplements my previous
declarations regarding distribution of the Settlement Fund (ECF 231, Ex. A & ECF 234-1) and the
initial post-distribution accounting (ECF 233, Ex. A), and provides a detailed explanation of the
additional $122,425.91 in administrative costs that has or will be incurred by KCC during claims
administration. KCC provided a bid in response to the parties’ request for proposals for claims
administration. It premised the bid on certain assumptions as to the nature and extent of notice and
claims administration. KCC recognizes that whether it is reimbursed for costs incurred in excess
of the $250,000 it initially projected is within the Court’s discretion. As discussed below, however,
KCC submits that the excess costs it has incurred were not reasonably foreseeable at the time of
          Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 2 of 12




final settlement approval and were necessary in order to adequately administer the settlement in
this action.
         3.       KCC is tasked with carrying out every aspect of administering class settlements.
Before undertaking an engagement, in conjunction with counsel, we make our best possible
estimate of costs associated with the expected scope of work as conveyed by the parties. We have
extensive experience making such assessments, but each assignment is subject to variability and
unexpected challenges in administering claims. Regardless of whether a particular task was
anticipated at the time of the engagement, KCC’s practice is to faithfully carry out its duties,
including where the scope of work changes. KCC thus performs all necessary tasks so as not to
halt or interrupt the administration of a settlement even if unforeseen tasks result in additional
costs.
         4.       Due to unanticipated changes to the claims process in this case, which are specified
below, KCC’s administrative costs have exceeded the $250,000 the parties and KCC initially
anticipated and projected would be required. The costs of that overage are approximately
$52,453.07. In addition, the parties have now determined that they would like to implement a
second distribution to class members out of residual funds remaining from the first distribution.
The estimated costs to implement that second distribution are $69,972.84. These two categories of
unanticipated costs total $122,425.91.
         5.       Residual Distribution1 – KCC completed a review of all settlement payments to
claimants made pursuant to the Court’s Order of February 10, 2020 (“First Distribution”) (ECF
232), and calculated the estimated distribution of Residual Funds to Settlement Class Members
required by the Settlement Agreement, as reflected in the chart attached as Exhibit A.
Approximately $539,477.70 remains in the Settlement Fund (“Residual Funds”). This amount is
inclusive of: 8,985 uncashed checks (value $440,664.48), all of which are stale and for which
payment has been stopped; 1,357 failed/returned electronic payments (value $33,220.10); and 533

1
 The Priority of Payment in Plan of Allocation, Section III.C., specifies that if residual funds remain after the initial
distribution, a second distribution will be conducted. However, such a second distribution was conditioned on
sufficient funds to perform it. The cost of related work could not have been estimated before payments from the first
distribution expired, and was not understood to be part of the initial estimated costs, as no second distribution would
have occurred if the Settlement Fund had been exhausted.

                                                       2
        Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 3 of 12




held payments (value $52,769.84) for which claimants never provided updated payment
information, preventing KCC from issuing payment to them. Costs associated with the parties’
proposed residual distribution, approximately $69,972.84, are as follows:
               a.      The costs associated with the residual distribution include issuing checks to
approximately 50,000 claimants, totaling $49,250 in estimated print and postage; and
               b.      Additional estimated costs, including website hosting, maintaining the IVR
line, processing reissues, case management, and sales tax bring the total to $69,972.84. A
breakdown of the itemized estimated costs are included in Exhibit B.
       6.      Overage – The primary areas accounting for the $52,453.07 in additional,
unanticipated costs of claims review and administration for work prior to the first distribution are
as follows:
               a.      Unanticipated Email Correspondence and Video Review. To ensure that
all verified class members were able to make claims, KCC was required to engage in extensive
email correspondence and video review to validate claims. KCC’s scope of work did not anticipate
the extent of written correspondence with class members and associated personnel time, or the
time associated with reviewing video evidence submitted by class members in support of their
claims. The Plan of Allocation (ECF 194-2, Ex. A, Sec. II) and Claim Form (ECF 208-1), invited
claimants to submit supporting documentation (Question 11 of the notice provided as examples
“photographs, screenshots, emails, chat logs, repair records, insurance claims, Return Merchandise
Authorization (“RMA”) confirmations, or other credible contemporaneous evidence”) to support
their claims for a larger recovery. KCC assumed that consistent with that instruction, most
claimants would submit sufficient and adequate paper or digital documentation of the claim type
listed. Once claims administration got underway, however, it became evident that many claimants
submitted solely video evidence of alleged Bootloop failures in order to claim a higher recovery.
Moreover, the size and variability of the video files greatly exceeded what could be uploaded to
the claim portal. Correspondence with claimants then became necessary in order to communicate
with them on where and how to send their video files to KCC via email, after which KCC manually
attached the files received via email to claimants’ claims in its database. Such video evidence is


                                             3
        Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 4 of 12




uncommon in terms of typical settlement administration, unique to the alleged defect in this case
(attachments carry inherent data security risks), and was not anticipated by the parties or KCC at
the time KCC submitted its bid. KCC logged approximately 247.55 hours and incurred
approximately $24,755 in unanticipated costs for this work;
               b.      While KCC and the parties could have set aside such proof as insufficient
for validating claims (and thereby saved substantial unanticipated costs), or deferred review until
the Court approved KCC’s expenditure of additional costs to review video and correspond with
class members, KCC and the parties believed reviewing this evidence was an equitable way to
confirm claimants’ eligibility to participate in the settlement and validate their claims. Rather than
refuse to perform this work based on it being outside KCC’s prescribed scope of work, KCC
undertook this unexpected task to responsibly administer the settlement. Similarly, Class Counsel
received approximately 300 inquiries from class members, which were delegated to KCC to
confirm and validate claim information. Each of these inquiries required intensive manual,
customized handling. Combined, the additional work in these areas resulted in an additional 247.55
hours and approximately $25,000 incurred for unanticipated correspondence with class members;
               c.      Postage for Unanticipated Checks. KCC’s initial estimate presumed,
based on the fact that this case centers on a consumer electronic product and a technologically
capable class, that most class members would elect to be paid via electronic means (PayPal, Zelle,
or ACH). Specifically, the estimate assumed that 10,000 checks would be issued at a cost of
$5,000, plus an estimated $5,000 in postage, and that 180,000 payments would be issued via
electronic means. But the class members unexpectedly chose to receive their payments mostly via
check instead of electronically, and as a result, KCC ended up issuing 57,571 checks and 26,177
electronic payments. With postage, KCC incurred approximately $57,500 to distribute checks—
approximately $47,500 above the original estimate for that task;
               d.      Unanticipated Data Work. KCC initially estimated 35 hours ($3,500) of
data analysis work would be needed, with a majority occurring at the beginning of the case, as in
most class action settlements. But the claims review process here was complicated by several
unforeseen, but necessary, tasks that required substantially more data work than could have been


                                              4
          Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 5 of 12




anticipated. Instead of front-end data work only, the process ultimately required a prolonged
information exchange between KCC and Google regarding proprietary Google data that served as
a key claim validation point for confirming claimants received a Pixel replacement. KCC was
notified they needed to perform this analysis after the administration began. As part of this review,
KCC and Google communicated and exhaustively tested certain data analysis and search tools to
validate claims using Google’s data, ensuring that the tools could be accurately used. This tool was
intended to quickly inform a user (such as KCC) whether a class member received a Pixel
replacement by reference to database searches of Google’s proprietary records. This was not a pre-
existing tool that had already been developed but rather one that Google developed on an ad hoc
basis in an effort to avoid having to conduct manual reviews of its records. While the tool
eventually served its purpose, KCC initially was unable to get results for large lists of claimants,
leading to substantial troubleshooting and fine-tuning of the tool in order to ensure that claim
validation was performed accurately. These processes, which proved necessary and valuable, were
not contemplated at the outset of the administration. KCC also matched Assurant insurance claim
data to claims from class members who did not file using their assigned Claim ID, a process
developed mid-administration which was required to ensure class members would be paid the
correct amount.2 There was no more economical or cost efficient path available than the one KCC
took. KCC expended 142.42 hours and approximately $14,000 in Data Development, bringing
KCC’s unanticipated costs connected to scope of work changes to approximately $11,500 for that
task; and
                 e.       Call Center Support: KCC’s initial scope of work assumed an automated
Interactive Voice Response system for call center support to ensure cost efficiency. Live operators
were not contemplated. But KCC fielded over 2,000 minutes of live support calls from class
members who called KCC at various phone numbers, at a cost of approximately $2,500. These
class members did not use the phone line setup for this case, instead calling various numbers of


2
 Typically class members file claims by utilizing the Claim ID provided in the notice sent to them. Here, a large
proportion of class members did not do so, making it far more difficult for KCC to match them to the known class
member database. The Assurant database was used as a validation tool, and would not have been needed at all had
class members used their Claim IDs.

                                                    5
          Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 6 of 12




KCC staff rather than the pre-arranged (and specifically tailored for cost efficiency) call center.
KCC’s total overage above $250,000 associated with unanticipated scope changes are $52,453.073.
         7.       KCC understands that it provided these additional services with no assurance it
would be repaid. Rather than suspend the claims administration process when out-of-scope work
arose, however, KCC refrained from requesting payment for this unanticipated work until after
claims administration was completed and it became clear that funds remained after the first
distribution. Because funds do remain, and a residual distribution is administratively feasible even
allowing for reimbursement of the unanticipated work KCC performed for the benefit of class
members, KCC respectfully requests that it be reimbursed in the amount of $52,453.07 for
unanticipated costs related to the claims review process and first distribution, and in the amount
of $69,972.84 for unanticipated costs related to the proposed residual distribution of the Settlement
Fund. Thus, as detailed above, and in Exhibit C, the total additional amount requested by KCC
for its unanticipated, continuing services is $122,425.91.
         8.       The payments described above are expected to exhaust the Settlement Fund. Should
any residual funds remain, KCC will send a payment to the cy pres recipient in accordance with
paragraph 2.10 of the Settlement Agreement.
         I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct to the best of my knowledge.
         Executed April 19th, 2021, at Louisville, Kentucky.


                                                          _________________________
                                                                 Andrew Perry




3
  KCC’s initial bid was based on certain assumptions and priced accordingly. Costs for some of those areas were
less than expected, while the areas identified in this narrative (which taken along add up to more than the specific
$52,453.07 identified here) were substantially higher. Accordingly, while some costs were saved in other areas, the
overages identified in this narrative pushed total costs over $250,000 in the amount identified herein.

                                                     6
Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 7 of 12




                EXHIBIT A
                                                            Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 8 of 12


                                                                  Proposed Residual Distribution of Class Member Payments
                                                                   In re Nexus 6P Product Litigation , No. 5:17-cv-02185-BLF


Settlement Fund                                                          $ 9,750,000.00
Attorney Fees                                                            $ 2,925,000.00
Attorney Costs                                                           $   152,023.14
Service Award                                                            $    39,000.00
KCC                                                                      $   250,000.00
Initial Distribution payments that are Cashed or have been Reissued      $ 5,844,499.79
Initial Amount Available for 2nd Distrib                                 $   539,477.07
Additional KCC costs                                                     $   122,425.91
Total Available for 2nd Distrib                                          $   417,051.16




                                                                                                                    Maximum         Actual Pro-rata
                                                                                               Last Payment     Pro-rata Payment      Pyament per
                               Group Type                                 Claim Count             Amount          per Claimant      claimant (Avg)1       Total
Valid Option (1B) Cashed                                                          12693    $            15.79   $           29.21   $          6.12   $       77,731.10
Valid Option (1C) Cashed                                                          33783    $            29.11   $           45.89   $          9.62   $      325,023.85
Late Claims                                                                           29   $              -     N/A                 $        137.80   $         3,996.21
Late responses                                                                        33   $              -     N/A                 $        312.12   $       10,300.00
Total                                                                            46,538                         $    1,921,064.40                     $      417,051.16




                               1
                                Notes re Pro-rata calculation
                              (29.11/2,186,120.00)*417,051.16
                              (45.89/2,186,120.00)*417,051.16
                                Late are based off claim type
Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 9 of 12




                EXHIBIT B
                           Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 10 of 12


In re Nexus 6P Products Liability Litigation
KCC Additional Costs                                                                                                                                               Approved
                                                                                Status                     Status                                                  Do Not Bill
                                                                                  1                          2                                                     On Hold

                                                                          Previously Invoiced          Current overage                                             Revisions

                             Item                   Unit Rate             Units          Cost       Units           Cost        Total Units       Total Amount     Status
   Notice (Postcard Summary notice)                        $0.08         34,870.00   $ 2,754.73         0.00   $          -       34,870.00   $         2,754.73   Confirmed
   CAFA                                                  $1,500.00            1.00   $ 1,500.00         0.00   $          -            1.00   $         1,500.00
   NCOA                                                   $250.00             1.00   $     250.00       0.00   $          -            1.00   $           250.00
   NCOA Updates (distribution)                             $0.00              0.00   $        -         0.00   $          -             -     $              -
   First Class Postage1                                 $20,301.00                   $ 42,235.79               $       235.40           -     $        42,471.19
   Email Notice                                            $0.02        303,941.00   $ 6,382.76        0.00    $          -      303,941.00   $         6,382.76
   Email Cleanse                                           $0.00        310,895.00   $ 1,243.58        0.00    $          -      310,895.00   $         1,243.58
   Email Bouncebacks                                       $0.08          4,051.00   $     320.03      0.00    $          -        4,051.00   $           320.03
   Notice & Claim Form Requests                            $1.50              3.00   $       4.50      0.00    $          -            3.00   $             4.50
   Data Entry - Remails                                    $0.50              0.00   $        -        0.00    $          -             -     $              -
   Remail - Initial                                        $0.80              0.00   $        -        0.00    $          -             -     $              -
   Address Search Standard                                 $0.75          3,176.00   $ 2,382.00        0.00    $          -        3,176.00   $         2,382.00
   Found & Remailed                                        $0.85            346.00   $     294.10      0.00    $          -          346.00   $           294.10
   IVR Setup                                             $3,750.00                   $ 3,770.83        0.00    $          -             -     $         3,770.83
   IVR Monthly Fees                                        $50.00            11.00   $     550.00      0.00    $          -           11.00   $           550.00
   IVR Line Charges                                        $0.18          3,274.10   $     589.34      4.00    $         0.72      3,278.10   $           590.06
   IVR Transcriptions                                      $0.60             54.00   $      32.40      4.00    $         2.40         58.00   $            34.80
   Telephone Support2                                      $1.25          2,002.26   $ 2,502.83        0.00    $          -        2,002.26   $         2,502.83
   Website Hosting                                         $50.00            11.00   $     550.00      4.00    $       200.00         15.00   $           750.00
   Website Registration                                   $175.00             1.00   $     175.00      0.00    $          -            1.00   $           175.00
   Claims Processing (Online)                              $0.50         91,932.00   $ 45,966.00       0.00    $          -       91,932.00   $        45,966.00
   Claims Processing (Mail- Open/enter/image)              $1.85            548.00   $ 1,013.80       83.00    $       153.55        631.00   $         1,167.35
   Data entry and Claim Scoring Setup                     $895.00             1.00   $     895.00      0.00    $          -            1.00   $           895.00
   Open/image/date enter forms (deficiencies)              $1.85              0.00   $        -        0.00    $          -             -     $              -
   Deficiency Mailings                                     $1.25              0.00   $        -        0.00    $          -             -     $              -
   Denied Claim mailings                                   $0.25              5.00   $       1.25      0.00    $          -            5.00   $             1.25
   Issue payments by PayPal                                $0.35         26,177.00   $ 9,161.95        0.00    $          -       26,177.00   $         9,161.95
   Issue Checks3                                           $0.50         56,303.00   $ 28,151.50     268.00    $       134.00     56,571.00   $        28,285.50
   Reissue Checks                                          $4.50             84.00   $     378.00    160.00    $       720.00        244.00   $         1,098.00
   Declaration                                           $5,000.00            1.00   $ 5,000.00        0.00    $          -            1.00   $         5,000.00
   Income Tax Return                                     $1,000.00            1.00   $ 1,000.00        1.00    $     1,000.00          2.00   $         2,000.00
                                                                                     $ 157,105.38              $     2,446.07                 $      159,551.45

                               Hours                     $100.00
   Data Development4                                       35               139.17   $ 13,917.00        3.25   $       325.00        142.42   $       14,242.00
   Document Development                                    10                55.25   $ 5,525.00         0.00   $          -           55.25   $        5,525.00
   Print Production -Notice                                10                15.34   $ 1,534.00         6.00   $       600.00         21.34   $        2,134.00
   Print Production - Call Center Notice requests           4                 0.00   $        -         0.00   $          -             -     $             -
   Call Center / IVR Development and Maintenance           15                 4.17   $     417.00       0.00   $          -            4.17   $          417.00
   Staff time downloading transcripts                       6                 0.00   $        -         0.00   $          -             -     $             -
   Design and Set up dynamic website                       40                49.75   $ 4,975.00         0.00   $          -           49.75   $        4,975.00
   Website maintenance                                      5                 0.00   $        -         0.00   $          -             -     $             -
   E-mail Campaign                                         10                11.75   $ 1,175.00         0.00   $          -           11.75   $        1,175.00
   Track and manage bouncebacks                             5                 0.00   $        -         0.00   $          -             -     $             -
   Undeliverable Mail Processing (notice)                  10                 3.09   $     309.00       0.00   $          -            3.09   $          309.00
   Undeliverable Mail Processing (checks)                   4                 0.00   $        -         2.17   $       217.00          2.17   $          217.00
   QA                                                                         5.75   $     575.00       0.00   $          -            5.75   $          575.00
   Address Searches                                         3                 0.75   $      75.00       0.00   $          -            0.75   $           75.00
   Case Processing                                                            6.74   $     674.00      20.85   $     2,085.00         27.59   $        2,759.00
   Claims Processing                                       335              265.27   $ 26,527.00        0.00   $          -          265.27   $       26,527.00
   Deficiency/Denial Campaign Outreach                                        4.50   $     450.00       0.00   $          -            4.50   $          450.00
   Deficiency Processing                                   50                58.40   $ 5,840.00         0.00   $          -           58.40   $        5,840.00
   Exclusion & Objection Processing                                           3.50   $     350.00       0.00   $          -            3.50   $          350.00
   Distribution Calculation / Management                   15                56.20   $ 5,620.00        57.51   $     5,751.00        113.71   $       11,371.00
   Distribution and Reissues                               10                 0.00   $        -         0.00   $          -             -     $             -
   Mail/Email Correspondence5                                                73.55   $ 7,355.00       174.00   $    17,400.00        247.55   $       24,755.00
   Status Reports                                          10                23.75   $ 2,375.00         0.00   $          -           23.75   $        2,375.00
   Reissue Processing                                                         1.25   $     125.00      44.58   $     4,458.00         45.83   $        4,583.00
   Post Distribution reports                               15                 4.00   $     400.00       0.00   $          -            4.00   $          400.00
   Funds Management and Accounting                         10               20.685   $ 2,068.50        35.01   $     3,501.00         55.70   $        5,569.50
   Case Setup, Planning and Management                     50               120.57   $ 12,057.00      156.70   $    15,670.00        277.27   $       27,727.00
                                                                           923.44    $ 92,343.50     500.07    $    50,007.00      1,423.51          142,350.50
                                                           Sales Tax:                $        -                $          -                   $             -
                                                                                     $ 249,448.88              $    52,453.07
                                                                                                                                     Total:   $      301,901.95
   1
     Paragraph 8a
   2
     Paragraph 8d
   3
     Paragraph 8a
   4
     Paragraph 8b
   5
     Paragraph 8c
Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 11 of 12




                EXHIBIT C
                  Case 5:17-cv-02185-BLF Document 236 Filed 04/19/21 Page 12 of 12

                                                                                              Kurtzman Carson Consultants
                                                                                                     P.O. Box 6191
                                                                                                 Novato, CA 94948-6191
                                                                                                    www.kccllc.com




                                                     Estimated Costs at Completion
July 28, 2020

Re: In re Nexus 6P Products Liability Litigation Settlement Fund

                                                                                                         Job Code:          NXB

                                                           Hours               Units                  Unit Cost

Previously Invoiced
   US_ASG1611785                                        5/21/2020                                                           $       250,165.68
   US_ASG1820572                                         not sent                                                           $        51,671.13
                                                                                                                            $       301,836.81
Staff Hours Incurred In July
   Claims Processing (Paper)                               0.25
   Data Development                                          1
   Funds Management                                         0.5
   Mail/Email Correspondence                                16
   Project Management                                        2
                                                           19.75                                     $    100.00            $          1,975.00

Remaining Costs                                           Hours                Units                  Unit Cost                   Ext Cost
   Website Hosting                                                                       12          $     50.00            $            600.00
   IVR Monthly Hosting                                                                   12          $     50.00            $            600.00
   IVR Line Charges                                                                   5,000          $      0.18            $            900.00
   Issue Checks                                                                      50,000          $      0.50            $        25,000.00
   First Class Postage                                                               50,000          $     0.485            $        24,250.00
   Re-Issue Checks                                                                      750          $      4.50            $          3,375.00
   First Class Postage                                                                  750          $      0.55            $            412.50
   Income Tax Return 2021                                                                 1          $ 1,000.00             $          1,000.00
   Case Processing                                                  26                               $   100.00             $          2,600.00
   Funds Management and Accounting                                   5                               $   100.00             $            500.00
   Distribution Calculation                                         20                               $   100.00             $          2,000.00
   Distribution and Follow-up                                       25                               $   100.00             $          2,500.00
   Reports and Declarations                                          5                               $   100.00             $            500.00
   Case Setup, Planning and Management                              20                               $   100.00             $          2,000.00
       Subtotal                                                    101                                                      $        66,237.50

Total including Total Costs and Staff Hours To Date                                                                         $      370,049.31
Sales Tax                                                                                                                   $        2,376.60
Previously Paid                                                                                                             $      372,425.91
Estimate to Complete                                                                                                        $     (250,000.00)
                                                                                                                            $      122,425.91




 TERMS - Due upon Receipt
 SERVICE CHARGE OF 1.5% PER MONTH WILL BE ADDED TO PAST DUE ACCOUNTS                                                                Page 1 of 1
